Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 1 of 16 Page ID #:502



    1   DAWN B. EYERLY (BAR NO. 185074)
        dawn.eyerly@ffslaw.com
    2   TODD M. LANDER (BAR NO. 173031)
        todd.lander@ffslaw.com
    3   FREEMAN, FREEMAN & SMILEY, LLP
        1888 Century Park East, Suite 1500
    4   Los Angeles, California 90067
        Telephone: (310) 255-6100
    5   Facsimile: (310) 255-6200

    6   Attorneys for Plaintiffs Gary Tai; Shuikee
        Company Limited and Golden Essence
    7   Global Limited
    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        GARY TAI, an individual; SHUIKEE             Case No. 2:18-cv-09305 MCS (MAAx)
  12
        COMPANY LIMITED, and GOLDEN
  13    ESSENCE GLOBAL LIMITED,                      DISCOVERY MATTER
  14                          Plaintiff(s),          STIPULATED PROTECTIVE
  15                                                 ORDER
                 v.
  16
        JEFF N. CROSSLAND, an individual;
  17    and Does 1-10, inclusive,
  18
                              Defendant(s).
  19
  20
        1.       PURPOSES AND LIMITATIONS
  21
                 The settlement conference in this action involved viewing by remote video
  22
        only of certain tax information of defendant Jeff N. Crossland’s for which special
  23
        protection from public disclosure and from use for any purpose other than
  24
        prosecuting this litigation may be warranted. Accordingly, the parties hereby
  25
        stipulate to and petition the Court to enter the following Stipulated Protective
  26
        Order. The parties acknowledge that this Stipulated Protective Order does not
  27
        confer blanket protections on all disclosures or responses to discovery and that the
  28
        4746844.1 27005-800
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 2 of 16 Page ID #:503



    1   protection it affords from public disclosure and use extends only to the limited
    2   information or items that are entitled to confidential treatment under the applicable
    3   legal principles. The parties further acknowledge, as set forth in Section 13.3
    4   below, that this Stipulated Protective Order does not entitle them to file confidential
    5   information under seal; Local Rule 79-5 sets forth the procedures that must be
    6   followed and the standards that will be applied when a party seeks permission from
    7   the Court to file material under seal. Discovery in this action is likely to involve
    8   production of confidential, proprietary, or private information for which special
    9   protection from public disclosure and from use for any purpose other than
  10    prosecuting this litigation may be warranted.
  11
  12    2.       GOOD CAUSE STATEMENT
  13             This action is involved disclosure by video view only of certain of Mr.
  14    Crossland’s tax information for which special protection from public disclosure and
  15    from use for any purpose other than prosecution of this action is warranted.
  16    Accordingly, to expedite the flow of information, to facilitate the prompt resolution
  17    of disputes over confidentiality of discovery materials, to adequately protect
  18    information the parties are entitled to keep confidential, to ensure that the parties
  19    are permitted reasonable necessary uses of such material in preparation for and in
  20    the conduct of trial, to address their handling at the end of the litigation, and to
  21    serve the ends of justice, a protective order for such information is justified in this
  22    matter. It is the intent of the parties that information will not be designated as
  23    confidential for tactical reasons and that nothing be so designated without a good
  24    faith belief that it has been maintained in a confidential, non-public manner, and
  25    there is good cause why it should not be part of the public record of this case.
  26
  27    3.       DEFINITIONS
  28             3.1.         Action: This pending federal lawsuit, Tai, et al. v. Crossland, 2:18-cv-
        4746844.1 27005-800
                                                           2
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 3 of 16 Page ID #:504



    1                         09305 MCS (MAAx)
    2            3.2.         Challenging Party: A Party or Nonparty that challenges the
    3                         designation of information or items under this Stipulated Protective
    4                         Order.
    5            3.3.         “CONFIDENTIAL” Information or Items: Information (regardless of
    6                         how it is generated, stored or maintained) or tangible things that
    7                         qualify for protection under Federal Rule of Civil Procedure 26(c), and
    8                         as specified above in the Good Cause Statement.
    9            3.4.         Counsel: Outside Counsel of Record and In-House Counsel (as well
  10                          as their support staff).
  11             3.5.         Designating Party: A Party or Nonparty that designates information or
  12                          items that it produces in disclosures or in responses to discovery as
  13                          “CONFIDENTIAL.”
  14             3.6.         Disclosure or Discovery Material: All items or information, regardless
  15                          of the medium or manner in which it is generated, stored, or
  16                          maintained (including, among other things, testimony, transcripts, and
  17                          tangible things), that is produced or generated in disclosures or
  18                          responses to discovery in this matter.
  19             3.7.         Expert: A person with specialized knowledge or experience in a
  20                          matter pertinent to the litigation who has been retained by a Party or its
  21                          counsel to serve as an expert witness or as a consultant in this Action.
  22             3.8.         In-House Counsel: Attorneys who are employees of a party to this
  23                          Action. In-House Counsel does not include Outside Counsel of
  24                          Record or any other outside counsel.
  25             3.9.         Nonparty: Any natural person, partnership, corporation, association,
  26                          or other legal entity not named as a Party to this action.
  27             3.10. Outside Counsel of Record: Attorneys who are not employees of a
  28                          party to this Action but are retained to represent or advise a party to
        4746844.1 27005-800
                                                            3
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 4 of 16 Page ID #:505



    1                         this Action and have appeared in this Action on behalf of that party or
    2                         are affiliated with a law firm which has appeared on behalf of that
    3                         party, and includes support staff.
    4            3.11. Party: Any party to this Action, including all of its officers, directors,
    5                         employees, consultants, retained experts, In-House Counsel, and
    6                         Outside Counsel of Record (and their support staffs).
    7            3.12. Producing Party: A Party or Nonparty that produces Disclosure or
    8                         Discovery Material in this Action.
    9            3.13. Professional Vendors: Persons or entities that provide litigation
  10                          support services (e.g., photocopying, videotaping, translating,
  11                          preparing exhibits or demonstrations, and organizing, storing, or
  12                          retrieving data in any form or medium) and their employees and
  13                          subcontractors.
  14             3.14. Protected Material: Any Disclosure or Discovery Material that is
  15                          designated as “CONFIDENTIAL.”
  16             3.15. Receiving Party: A Party that receives Disclosure or Discovery
  17                          Material from a Producing Party.
  18
  19    4.       SCOPE
  20             The protections conferred by this Stipulated Protective Order cover not only
  21    Protected Material, but also (1) any information copied or extracted from Protected
  22    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  23    and (3) any testimony, conversations, or presentations by Parties or their Counsel
  24    that might reveal Protected Material.
  25             Any use of Protected Material at trial shall be governed by the orders of the
  26    trial judge. This Stipulated Protective Order does not govern the use of Protected
  27    Material at trial.
  28
        4746844.1 27005-800
                                                           4
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 5 of 16 Page ID #:506



    1   5.       DURATION
    2            Even after final disposition of this litigation, the confidentiality obligations
    3   imposed by this Stipulated Protective Order shall remain in effect until a
    4   Designating Party agrees otherwise in writing or a court order otherwise directs.
    5   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
    6   defenses in this Action, with or without prejudice; and (2) final judgment herein
    7   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
    8   reviews of this Action, including the time limits for filing any motions or
    9   applications for extension of time pursuant to applicable law.
  10
  11    6.       DESIGNATING PROTECTED MATERIAL
  12             6.1.         Exercise of Restraint and Care in Designating Material for Protection.
  13                                Each Party or Nonparty that designates information or items for
  14                          protection under this Stipulated Protective Order must take care to
  15                          limit any such designation to specific material that qualifies under the
  16                          appropriate standards. The Designating Party must designate for
  17                          protection only those parts of material, documents, items, or oral or
  18                          written communications that qualify so that other portions of the
  19                          material, documents, items, or communications for which protection is
  20                          not warranted are not swept unjustifiably within the ambit of this
  21                          Stipulated Protective Order.
  22                                Mass, indiscriminate, or routinized designations are prohibited.
  23                          Designations that are shown to be clearly unjustified or that have been
  24                          made for an improper purpose (e.g., to unnecessarily encumber the
  25                          case development process or to impose unnecessary expenses and
  26                          burdens on other parties) may expose the Designating Party to
  27                          sanctions.
  28             6.2.         Manner and Timing of Designations.
        4746844.1 27005-800
                                                             5
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 6 of 16 Page ID #:507



    1                               Except as otherwise provided in this Stipulated Protective Order
    2                         (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
    3                         Disclosure or Discovery Material that qualifies for protection under
    4                         this Stipulated Protective Order must be clearly so designated before
    5                         the material is disclosed or produced.
    6                               Designation in conformity with this Stipulated Protective Order
    7                         requires the following:
    8                         (a)   For information in documentary form (e.g., paper or electronic
    9                               documents, but excluding transcripts of depositions or other
  10                                pretrial or trial proceedings), that the Producing Party affix at a
  11                                minimum, the legend “CONFIDENTIAL” to each page that
  12                                contains protected material. If only a portion or portions of the
  13                                material on a page qualifies for protection, the Producing Party
  14                                also must clearly identify the protected portion(s) (e.g., by
  15                                making appropriate markings in the margins).
  16                                       A Party or Nonparty that makes original documents
  17                                available for inspection need not designate them for protection
  18                                until after the inspecting Party has indicated which documents it
  19                                would like copied and produced. During the inspection and
  20                                before the designation, all of the material made available for
  21                                inspection shall be deemed “CONFIDENTIAL.” After the
  22                                inspecting Party has identified the documents it wants copied
  23                                and produced, the Producing Party must determine which
  24                                documents, or portions thereof, qualify for protection under this
  25                                Stipulated Protective Order. Then, before producing the
  26                                specified documents, the Producing Party must affix the legend
  27                                “CONFIDENTIAL” to each page that contains Protected
  28                                Material. If only a portion or portions of the material on a page
        4746844.1 27005-800
                                                            6
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 7 of 16 Page ID #:508



    1                               qualifies for protection, the Producing Party also must clearly
    2                               identify the protected portion(s) (e.g., by making appropriate
    3                               markings in the margins).
    4                         (b)   For testimony given in depositions, that the Designating Party
    5                               identify the Disclosure or Discovery Material on the record,
    6                               before the close of the deposition, all protected testimony.
    7                         (c)   For information produced in nondocumentary form, and for any
    8                               other tangible items, that the Producing Party affix in a
    9                               prominent place on the exterior of the container or containers in
  10                                which the information is stored the legend “CONFIDENTIAL.”
  11                                If only a portion or portions of the information warrants
  12                                protection, the Producing Party, to the extent practicable, shall
  13                                identify the protected portion(s).
  14             6.3.         Inadvertent Failure to Designate.
  15                                If timely corrected, an inadvertent failure to designate qualified
  16                          information or items does not, standing alone, waive the Designating
  17                          Party’s right to secure protection under this Stipulated Protective Order
  18                          for such material. Upon timely correction of a designation, the
  19                          Receiving Party must make reasonable efforts to assure that the
  20                          material is treated in accordance with the provisions of this Stipulated
  21                          Protective Order.
  22
  23    7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  24             7.1.         Timing of Challenges.
  25                                Any Party or Nonparty may challenge a designation of
  26                          confidentiality at any time that is consistent with the Court’s
  27                          Scheduling Order.
  28             7.2.         Meet and Confer.
        4746844.1 27005-800
                                                           7
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 8 of 16 Page ID #:509



    1                               The Challenging Party shall initiate the dispute resolution
    2                         process, which shall comply with Local Rule 37.1 et seq., and with
    3
    4                         Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    5                         Conference for Discovery Disputes”). 1
    6            7.3.         Burden of Persuasion.
    7                               The burden of persuasion in any such challenge proceeding shall
    8                         be on the Designating Party. Frivolous challenges, and those made for
    9                         an improper purpose (e.g., to harass or impose unnecessary expenses
  10                          and burdens on other parties) may expose the Challenging Party to
  11                          sanctions. Unless the Designating Party has waived or withdrawn the
  12                          confidentiality designation, all parties shall continue to afford the
  13                          material in question the level of protection to which it is entitled under
  14                          the Producing Party’s designation until the Court rules on the
  15                          challenge.
  16
  17    8.       ACCESS TO AND USE OF PROTECTED MATERIALS
  18             8.1.         Basic Principles.
  19                                A Receiving Party may use Protected Material that is disclosed
  20                          or produced by another Party or by a Nonparty in connection with this
  21                          Action only for prosecuting, defending, or attempting to settle this
  22                          Action. Such Protected Material may be disclosed only to the
  23                          categories of persons and under the conditions described in this
  24                          Stipulated Protective Order. When the Action reaches a final
  25                          disposition, a Receiving Party must comply with the provisions of
  26
  27    1
         Judge Audero’s Procedures are available at
  28    https://www.cacd.uscourts.gov/honorable-maria-audero.
        4746844.1 27005-800
                                                            8
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 9 of 16 Page ID #:510



    1                         Section 14 below.
    2                               Protected Material must be stored and maintained by a
    3                         Receiving Party at a location and in a secure manner that ensures that
    4                         access is limited to the persons authorized under this Stipulated
    5                         Protective Order.
    6            8.2.         Disclosure of “CONFIDENTIAL” Information or Items.
    7                               Unless otherwise ordered by the Court or permitted in writing
    8                         by the Designating Party, a Receiving Party may disclose any
    9                         information or item designated “CONFIDENTIAL” only to:
  10                          (a)   The Receiving Party’s Outside Counsel of Record, as well as
  11                                employees of said Outside Counsel of Record to whom it is
  12                                reasonably necessary to disclose the information for this Action;
  13                          (b)   The officers, directors, and employees (including In-House
  14                                Counsel) of the Receiving Party to whom disclosure is
  15                                reasonably necessary for this Action;
  16                          (c)   Experts of the Receiving Party to whom disclosure is reasonably
  17                                necessary for this Action and who have signed the
  18                                “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  19                          (d)   The Court and its personnel;
  20                          (e)   Court reporters and their staff;
  21                          (f)   Professional jury or trial consultants, mock jurors, and
  22                                Professional Vendors to whom disclosure is reasonably
  23                                necessary or this Action and who have signed the
  24                                “Acknowledgment and Agreement to be Bound” (Exhibit A);
  25                          (g)   The author or recipient of a document containing the
  26                                information or a custodian or other person who otherwise
  27                                possessed or knew the information;
  28                          (h)   During their depositions, witnesses, and attorneys for witnesses,
        4746844.1 27005-800
                                                           9
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 10 of 16 Page ID #:511



    1                               in the Action to whom disclosure is reasonably necessary
    2                               provided: (i) the deposing party requests that the witness sign
    3                               the “Acknowledgment and Agreement to Be Bound” (Exhibit
    4                               A); and (ii) the witness will not be permitted to keep any
    5                               confidential information unless they sign the “Acknowledgment
    6                               and Agreement to Be Bound,” unless otherwise agreed by the
    7                               Designating Party or ordered by the Court. Pages of transcribed
    8                               deposition testimony or exhibits to depositions that reveal
    9                               Protected Material may be separately bound by the court
   10                               reporter and may not be disclosed to anyone except as permitted
   11                               under this Stipulated Protective Order; and
   12                         (i)   Any mediator or settlement officer, and their supporting
   13                               personnel, mutually agreed upon by any of the parties engaged
   14                               in settlement discussions.
   15
   16   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
   17            PRODUCED IN OTHER LITIGATION
   18            If a Party is served with a subpoena or a court order issued in other litigation
   19   that compels disclosure of any information or items designated in this Action as
   20   “CONFIDENTIAL,” that Party must:
   21            (a)          Promptly notify in writing the Designating Party. Such notification
   22                         shall include a copy of the subpoena or court order;
   23            (b)          Promptly notify in writing the party who caused the subpoena or order
   24                         to issue in the other litigation that some or all of the material covered
   25                         by the subpoena or order is subject to this Stipulated Protective Order.
   26                         Such notification shall include a copy of this Stipulated Protective
   27                         Order; and
   28            (c)          Cooperate with respect to all reasonable procedures sought to be
        4746844.1 27005-800
                                                           10
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 11 of 16 Page ID #:512



    1                         pursued by the Designating Party whose Protected Material may be
    2                         affected.
    3            If the Designating Party timely seeks a protective order, the Party served with
    4   the subpoena or court order shall not produce any information designated in this
    5   action as “CONFIDENTIAL” before a determination by the Court from which the
    6   subpoena or order issued, unless the Party has obtained the Designating Party’s
    7   permission. The Designating Party shall bear the burden and expense of seeking
    8   protection in that court of its confidential material and nothing in these provisions
    9   should be construed as authorizing or encouraging a Receiving Party in this Action
   10   to disobey a lawful directive from another court.
   11
   12   10.      A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   13            PRODUCED IN THIS LITIGATION
   14            10.1. Application.
   15                                  The terms of this Stipulated Protective Order are applicable to
   16                         information produced by a Nonparty in this Action and designated as
   17                         “CONFIDENTIAL.” Such information produced by Nonparties in
   18                         connection with this litigation is protected by the remedies and relief
   19                         provided by this Stipulated Protective Order. Nothing in these
   20                         provisions should be construed as prohibiting a Nonparty from seeking
   21                         additional protections.
   22            10.2. Notification.
   23                                  In the event that a Party is required, by a valid discovery
   24                         request, to produce a Nonparty’s confidential information in its
   25                         possession, and the Party is subject to an agreement with the Nonparty
   26                         not to produce the Nonparty’s confidential information, then the Party
   27                         shall:
   28                         (a)      Promptly notify in writing the Requesting Party and the
        4746844.1 27005-800
                                                             11
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 12 of 16 Page ID #:513



    1                               Nonparty that some or all of the information requested is subject
    2                               to a confidentiality agreement with a Nonparty;
    3                         (b)   Promptly provide the Nonparty with a copy of the Stipulated
    4                               Protective Order in this Action, the relevant discovery
    5                               request(s), and a reasonably specific description of the
    6                               information requested; and
    7                         (c)   Make the information requested available for inspection by the
    8                               Nonparty, if requested.
    9            10.3. Conditions of Production.
   10                               If the Nonparty fails to seek a protective order from this Court
   11                         within fourteen (14) days after receiving the notice and accompanying
   12                         information, the Receiving Party may produce the Nonparty’s
   13                         confidential information responsive to the discovery request. If the
   14                         Nonparty timely seeks a protective order, the Receiving Party shall not
   15                         produce any information in its possession or control that is subject to
   16                         the confidentiality agreement with the Nonparty before a
   17                         determination by the Court. Absent a court order to the contrary, the
   18                         Nonparty shall bear the burden and expense of seeking protection in
   19                         this Court of its Protected Material.
   20
   21   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   23   Protected Material to any person or in any circumstance not authorized under this
   24   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   25   writing the Designating Party of the unauthorized disclosures, (2) use its best
   26   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   27   person or persons to whom unauthorized disclosures were made of all the terms of
   28   this Stipulated Protective Order, and (4) request such person or persons to execute
        4746844.1 27005-800
                                                           12
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 13 of 16 Page ID #:514



    1   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
    2
    3   12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4            PROTECTED MATERIAL
    5            When a Producing Party gives notice to Receiving Parties that certain
    6   inadvertently produced material is subject to a claim of privilege or other
    7   protection, the obligations of the Receiving Parties are those set forth in Federal
    8   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    9   whatever procedure may be established in an e-discovery order that provides for
   10   production without prior privilege review. Pursuant to Federal Rule of Evidence
   11   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   12   of a communication or information covered by the attorney-client privilege or work
   13   product protection, the parties may incorporate their agreement in the Stipulated
   14   Protective Order submitted to the Court.
   15
   16   13.      MISCELLANEOUS
   17            13.1. Right to Further Relief.
   18                               Nothing in this Stipulated Protective Order abridges the right of
   19                         any person to seek its modification by the Court in the future.
   20            13.2. Right to Assert Other Objections.
   21                               By stipulating to the entry of this Stipulated Protective Order, no
   22                         Party waives any right it otherwise would have to object to disclosing
   23                         or producing any information or item on any ground not addressed in
   24                         this Stipulated Protective Order. Similarly, no Party waives any right
   25                         to object on any ground to use in evidence of any of the material
   26                         covered by this Stipulated Protective Order.
   27            13.3. Filing Protected Material.
   28                               A Party that seeks to file under seal any Protected Material must
        4746844.1 27005-800
                                                          13
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 14 of 16 Page ID #:515



    1                         comply with Local Rule 79-5. Protected Material may only be filed
    2                         under seal pursuant to a court order authorizing the sealing of the
    3                         specific Protected Material at issue. If a Party's request to file
    4                         Protected Material under seal is denied by the Court, then the
    5                         Receiving Party may file the information in the public record unless
    6                         otherwise instructed by the Court.
    7
    8   14.      FINAL DISPOSITION
    9            After the final disposition of this Action, within sixty (60) days of a written
   10   request by the Designating Party, each Receiving Party must return all Protected
   11   Material to the Producing Party or destroy such material. As used in this
   12   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   13   summaries, and any other format reproducing or capturing any of the Protected
   14   Material. Whether the Protected Material is returned or destroyed, the Receiving
   15   Party must submit a written certification to the Producing Party (and, if not the
   16   same person or entity, to the Designating Party) by the 60-day deadline that
   17   (1) identifies (by category, where appropriate) all the Protected Material that was
   18   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   19   copies, abstracts, compilations, summaries or any other format reproducing or
   20   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   21   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   22   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   23   exhibits; expert reports; attorney work product; and consultant and expert work
   24   product, even if such materials contain Protected Material. Any such archival
   25   copies that contain or constitute Protected Material remain subject to this Stipulated
   26   Protective Order as set forth in Section 5.
   27
   28
        4746844.1 27005-800
                                                           14
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 15 of 16 Page ID #:516



    1   15.      VIOLATION
    2            Any violation of this Stipulated Order may be punished by any and all
    3   appropriate measures including, without limitation, contempt proceedings and/or
    4   monetary sanctions.
    5
    6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    7   DATED: December 4, 2020              FREEMAN, FREEMAN & SMILEY, LLP
    8
    9
   10                                        By:         /s/ Dawn B. Erely
   11                                              DAWN B. EYERLY
                                                   JEFFREY M. JENSEN
   12                                              Attorneys for Plaintiffs Gary Tai; Shuikee
   13                                              Limited; and Golden Essence Limited
   14
   15   DATED: December 4, 2020              JEFF N. CROSSLAND
   16
                                             By:          /s/ Jeff N. Crossland
   17                                              JEFF N. CROSSLAND
   18                                              pro se

   19
   20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   21
   22   Dated: December 7, 2020
                                                        Maria A. Audero
   23                                                   United States Magistrate Judge
   24
   25
   26
   27
   28
        4746844.1 27005-800
                                                   15
Case 2:18-cv-09305-MCS-MAA Document 50 Filed 12/07/20 Page 16 of 16 Page ID #:517



    1                                           EXHIBIT A
    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3            I,                                 [full name], of
    4                           [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of
    8   [case name and number]. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                                 [full name]
   19   of                                                       [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
        4746844.1 27005-800
                                                     16
